Citation Nr: 1131254	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-13 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right leg sciatic radiculopathy.

2.  Entitlement to a rating in excess of 20 percent prior to October 10, 2007, for lumbar spine degenerative disc disease, and 40 percent thereafter.

3.  Entitlement to an initial rating greater than 10 percent for left leg sciatic radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to February 1985.

This matter is before the Board of Veterans' Appeals (the Board) from April 2007 and March 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In September 2010, the Veteran testified at a hearing before the undersigned.

Initially, the Board notes that at the September 2010 hearing the Veteran indicated that she is currently unemployed and that her service-connected lumbar spine and left leg radiculopathy disabilities affect her ability to find and maintain employment.  See the September 2010 hearing transcript, pages 11, 12, and 23.  Based on these statements, the Board concludes that a claim for total rating based on individual unemployability (TDIU) has been raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board also notes that Veteran at her September 2010 hearing made an informal claim for entitlement to service-connection for depression, claimed as secondary to her service-connected lumbar spine and left leg disabilities.  See the September 2010 hearing transcript, page 20 [noting that her back and leg pain causes limitation of motion and function, which have in turn caused her to be depressed, and indicating that she takes medication for depression currently]. 

Since these two issues were neither developed nor adjudicated by the RO, nor were they certified for appellate review, they are now REFERRED to the RO/AMC for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. App. 384 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

Initially, the Board notes that the evidence of record indicates that the Veteran currently has an adjudication pending with the Social Security Administration (SSA) regarding disability benefits.  See the September 2010 hearing transcript, page 12.  Although the Veteran's claims folder already includes many medical and adjudicatory records from the SSA, such records appear to be in connection with a previously-unsuccessful claim, denied in 2008.  See the December 12, 2008, SSA Notice of Disapproved Claim.  It is unclear whether the Veteran is currently appealing her December 2008 SSA denial or whether she has simply reapplied for disability benefits.  In any event, because additional SSA records in connection with any current adjudication that are not already of record may contain pertinent information relating to the Veteran's claims, an effort should be made to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits].

The Board notes that the Veteran's most recent VA spine and neurological examinations took place approximately two years ago in August 2009.  Significantly, at the September 2010 hearing, the Veteran complained of worsened symptomatology and noted that her doctor feels that her back has increased in severity.  See the September 2010 hearing transcript, page 8.  The Veteran submitted additional ongoing treatment records directly to the Board at the hearing, and has since submitted medical records showing increased back and leg pain [see the September 28, 2010, VA treatment report, indicating a pain score of 10, "worst imaginable pain"], and statements indicating that she has undergone recent short term physical therapy.  See the Veteran's April 7, 2011, statement.  

Although new VA examinations are not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the United States Court of Appeals for Veterans Claims (Court) has held that where a veteran claims that disabilities are worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the conditions, the VA must provide new examinations.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  So it is in this case.  On remand, the Veteran should be afforded updated orthopedic and neurological examinations to assess the current severity of her lumbar spine disability and lower extremity radiculopathy.

Given the Veteran's claims regarding receiving ongoing treatment for her lumbar spine degenerative disc disease and radiculopathy, while the appeal is in remand status the RO should also obtain copies of all records of outstanding treatment and evaluation of the Veteran at VA medical facilities and provide her the opportunity to submit information regarding any other private treatment records that may be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration thereof, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received or notification is provided that further efforts to obtain such records would be futile.   See 38 C.F.R. § 3.159(c)(1) (2010).

The record shows that the RO denied the Veteran's claim of service connection for right leg sciatic radiculopathy in a March 2008 rating decision.  The Veteran has since expressed timely disagreement with this decision.  See the Veteran's May 21, 2008, VA Form 9.  A statement of the case (SOC) pertaining to that issue has not been issued by the RO.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction (AOJ) so that a SOC may be issued.  So it is in this case.  Accordingly, this issue is remanded so that the AOJ may issue a SOC on the issue of entitlement to service connection for right leg sciatic radiculopathy. 

Additionally, as to the claim of service connection for right leg sciatic radiculopathy, the Board notes that the AOJ has not provided the Veteran adequate Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) notice.  Specifically, the Veteran's right leg radiculopathy claim includes consideration as to whether such disability, if in existence, is secondary to her service-connection lumbar spine disability.  Significantly, while the statutory and regulatory provisions addressing secondary service-connection claims, outlined in 38 C.F.R. § 3.310 (2010), are different from the provisions addressing direct service-connection claim outlined in 38 C.F.R. § 3.303 (2010), the Veteran has not been provided VCAA notice of the statutory and regulatory provisions addressing secondary service-connection claims.  Corrective notification action is thus needed.  38 C.F.R. § 3.159(b) (2010).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should contact the Veteran and request that she identify any additional medical treatment she has received for her low back and radiculopathy disabilities.  The Veteran should be provided multiple copies of VA Form 21- 4142, Authorization and Consent to Release Information, and should be asked to complete these releases so that VA can obtain private treatment records on her behalf.  The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified by the Veteran, to include any outstanding relevant VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  The RO/AMC should also contact the SSA and request copies of all records pertaining to the Veteran's most recent application for SSA disability benefits.  Any materials obtained that are not already of record should be associated with the Veteran's VA claims folder.  If no SSA records can be found or if they do not exist, the RO/AMC should request specific confirmation of that fact, make a formal finding of such unavailability, and provide the Veteran with a copy of its finding.

3.  The RO/AMC should also send the Veteran a letter explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A (West 2002), the need for additional evidence regarding the Veteran's claim of entitlement to service-connection for right leg sciatic radiculopathy on a secondary basis.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claim, in terms of 38 C.F.R. §§ 3.303 and 3.310, and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

4.  After undertaking the above development to the extent possible, the Veteran should be afforded VA examinations by a neurologist and orthopedist to determine the nature and severity of her service-connected low back disability and her lower extremity radiculopathy.  The claims folders are to be provided to the examiners for review in conjunction with the examinations and the examination reports should reflect that the examiners reviewed the claims folders.  All indicated studies, including electromyography (EMG) and nerve conduction testing, should be performed, and all findings reported in detail.   In accordance with the AMIE worksheet for rating disabilities of the spine, the examiners are to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of her disabilities.  In addition to any other information provided pursuant to the AMIE worksheet, the examiners must provide answers to the following questions:

i.) As to low back neurological disorders, the neurologist should specifically state whether it is "at least as likely as not" [50 percent or more] that the Veteran has a right lower extremity neurological disability, to include sciatic radiculopathy, that is either caused or aggravated by her service-connected lumbar spine disability.  

ii.) As to low back neurological disorders, the neurologist should then evaluate both of the Veteran's lower extremities and characterize the severity of her service-connected left leg sciatic radiculopathy [as well as any right leg neurological abnormality so identified] as incomplete and "mild," "moderate," or "severe," or complete. 

iii.) As to the low back musculoskeletal disorder, the orthopedic examiner should conduct complete range of motion studies, with specific citation to the flexion, extension, left and right lateral flexion, and left and right rotation of the thoracolumbar spine.

iv.) In this regard, the orthopedic examiner should discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any additional limitation of flexion, extension, left and right lateral flexion, and/or left and right rotation.  

v.) If the Veteran describes flare-ups of pain, the orthopedic examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of flexion, extension, left and right lateral flexion, and/or left and right rotation during the flare-ups.

vi.) The examiners should also comment on the number of weeks of incapacitating episodes [i.e., episodes in which her adverse symptomatology required bed rest ordered by a physician] the Veteran has experienced do to her service-connected low back disorder in any given 12 month period since she started her appeal.

All conclusions should be explained in detail.

5.  After the examination, the RO/AMC should evaluate the evidence of record, and issue a SOC to the Veteran and her representative regarding her service-connection claim for right leg sciatic radiculopathy.  The Veteran is advised that a timely substantive appeal is still necessary to perfect his appeal as to this claim.  38 C.F.R. § 20.302(b) (2010).

6.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO/AMC should readjudicate the Veteran's rating claims.  Such readjudication should take into account whether "staged" ratings are appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  If the claims are denied, in whole or in part, the RO/AMC should provide the Veteran and her representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

